Citation Nr: 0424219	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right femur and tibia with impairment of the 
femoral artery and sciatic nerve and degenerative joint 
disease of the right knee, currently rated as 60 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur with sciatic nerve involvement, 
due to a shell fragment wound, currently rated as 40 percent 
disabling.

3.  Entitlement to an initial disability rating for 
degenerative joint disease of the left ankle, in excess of 10 
percent prior to November 21, 1997, and in excess of 20 
percent from November 21, 1997. 

4.  Entitlement to special monthly compensation based upon 
the loss of use of both lower extremities.




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1967 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 1992 
and October 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  

During the course of this appeal, a temporary total (100 
percent) rating was assigned from February 19, 1999 until 
April 1, 2000 for the veteran's service-connected residuals 
of a fracture of the right femur and tibia with impairment of 
the femoral artery and sciatic nerve and the degenerative 
joint disease of the right knee, because of a total knee 
replacement and a period of convalescence.  After the 
temporary total rating, the 60 percent rating has been 
effective from April 1, 2000.  

The record shows that the veteran was in receipt of a total 
(100 percent) compensation rating based on individual 
unemployability from January 15, 1971 to March 18, 1992, and 
to a 100 percent schedular combined service-connected rating 
since March 19, 1992.  He is also in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(s) and 38 
C.F.R. § 3.350(i). 

The Board remanded these claims to the RO in March 1995 and 
December 1997.  The Board issued a decision in January 2000 
that was subsequently vacated by a May 2002 order of the 
United States Court of Appeals for Veterans Claims (Court).  
(In a part of the January 2000 decision that was not vacated, 
the Board granted a separate 10 percent disability rating for 
a right hip disability associated with the fracture of the 
right femur).  The Joint Motion for Remand supporting the 
Court's order reflects that the January 2000 Board decision 
addressing the issues currently on appeal was vacated and 
remanded for the Board to address the applicability of the 
provisions of Diagnostic Code 5161 (on the issue of 
entitlement to a disability rating in excess of 60 percent 
for residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee), found that the 
veteran's special monthly compensation claim had been pending 
since an informal claim in November 1971, and, for all issues 
on appeal, to consider the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In August 2003, the Board again remanded these claims to the 
RO for additional development that included request for 
information about treatment records, a VA compensation 
examination, and readjudication in light of the VCAA.  The RO 
undertook the additional development and assistance, 
readjudicated the veteran's claims, issued a supplemental 
statement of the case, and returned the case to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination in order to 
assist in substantiating the claims for VA compensation 
benefits.

2.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected residuals of a 
fracture of the right femur and tibia with impairment of the 
femoral artery and sciatic nerve and degenerative joint 
disease of the right knee manifest disability that more 
nearly approximates amputation of the lower extremity at the 
upper third of the thigh. 

3.  The veteran's service-connected residuals of a fracture 
of the left femur with sciatic nerve involvement, due to a 
shell fragment wound, do not result in severe paralysis of 
the sciatic nerve.

4.  The veteran's service-connected degenerative joint 
disease of the left ankle was productive of marked limitation 
of motion, but not ankylosis, for the period of claim prior 
to October 19, 1999; and has been productive of disability 
that more nearly approximates ankylosis of the left ankle in 
dorsiflexion between 0 and 10 degrees from October 19, 1999. 

5.  For the entire period of claim since November 1971, the 
evidence is in relative equipoise on the question of whether 
veteran's service-connected disabilities result in loss of 
effective function of the feet other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an 80 percent disability rating for 
residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.55, 4.71a, Diagnostic Codes 
5055, 5161, 4.124a, Diagnostic Code 8520 (2003). 

2.  The criteria for a rating in excess of 40 percent for 
residuals of a fracture of the left femur with sciatic nerve 
involvement, due to a shell fragment wound, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2003).

4.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 20 percent rating for degenerative 
joint disease of the left ankle for the period of claim prior 
to October 19, 1999 have been met, and the criteria for a 30 
percent disability rating from October 19, 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5270, 5271 (2003). 

5.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for entitlement to special monthly 
compensation for loss of use of the lower extremities have 
been met for the entire period of claim since November 1971.  
38 U.S.C.A. 
§§ 1114(k), 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.350 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish the rating 
issues on appeal.  An April 2004 RO letter notified the 
veteran what must be demonstrated to establish higher 
ratings, including special monthly compensation, advised the 
veteran of specific evidence requested that had not been 
received, that VA would request any additional medical 
evidence about which he told VA, and requested the veteran to 
provide information regarding medical treatment.  The April 
2004 letter specifically requested the veteran to obtain and 
submit treatment reports from named health care providers 
that VA had previously requested but had not received.  The 
May 2004 supplemental statement of the case provided the 
veteran and his attorney with the regulatory provisions of 
the VCAA.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  These documents show that the appellant was 
notified of the evidence needed to substantiate his claims, 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in July 1992 and October 
1995, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VA O.G.C. Prec. Op. No. 7-
2004.
 
VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in April 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the April 2004 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton, 9 Vet. App. 553; Bernard, 4 Vet. App. 384.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, this case was 
remanded for additional development that included VA medical 
examinations.  The veteran was afforded VA medical 
examinations in March 2004.  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

II.  Factual Background

In February 1968, while in service, the veteran sustained 
multiple fragment wounds, described as penetrating, to both 
lower extremities.  The veteran's injuries included a 
severely comminuted fracture of the distal shaft of the right 
femur, a spiral fragment of the distal shaft of the left 
femur, and perforation of the right femoral artery.  In 
November 1968, the veteran was placed on a temporary 
disability retired list and separated from the service.

The veteran underwent a VA examination in April 1969.  X-ray 
examination at that time revealed multiple small irregular 
shrapnel fragments in the soft tissue of both buttocks and 
both thighs, a comminuted fracture of the lower third of the 
shaft of the right femur, a healed oblique fracture of the 
left femur at the junction of the middle and distal third, a 
fracture of the left foot, and multiple small shrapnel 
fragments in the soft tissues of the right leg and foot and 
in both femora.

A private physician's letter dated in November 1971 included 
the opinion that the veteran had "essentially minimal 
function of his legs . . . no better than could be served by 
a prosthesis and possibly even slightly worse.  He has marked 
limitation of the ankles, essentially locked in position.  
They have essentially no sensation." 

Treatment records since 1992 document complaints that include 
right knee and left ankle pain and right knee instability.  A 
January 1992 entry notes slight stiffness of the left ankle 
and documents range of motion in the ankle from 0 to 85 
degrees.  The veteran reportedly had range of motion in the 
right knee from 0 to 30 degrees, and, although there were 
slight findings of the right knee, there was otherwise no 
laxity.

During a VA examination in June 1992, the veteran complained 
that his symptoms had worsened.  He complained of leg 
swelling, muscle cramps, and knee instability. Examination 
revealed multiple scars of the legs, including several large 
scars associated with muscle loss.  The veteran exhibited 0 
to 90 degrees range of motion in the right knee and 0 to 110 
degrees range of motion in the left knee. The left knee was 
characterized as stable.  The right knee reportedly exhibited 
mild instability with varus and valgus.  Range of motion in 
the left ankle reportedly was 0 to 15 degrees.  The veteran 
had several points of tenderness and walked with an awkward 
gait with "a lot of" limping.  The impression was bilateral 
fractured femurs, and a fracture of the right tibia with 
multiple shell fragment wounds requiring skin grafting.  The 
examiner observed that the veteran had nerve damage, muscle 
loss and left ankle arthritis.

A December 1994 report references a history of a traumatic 
fracture of the right femur, reflects the presence of full 
range of motion in the left knee and full extension in the 
right knee, with flexion in the right knee limited to 105 
degrees.  Examination at that time revealed significant 
fullness of the right knee not present on the left, 
tenderness above the popliteal area, and decreased plantar 
and dorsiflexion in the left ankle.  A December 1994 
discharge summary, which includes, among other diagnoses, 
right-sided deep venous thrombosis, popliteal and femoral 
veins, reflects that the veteran was quite functional and 
only experiences pain if on his feet for long periods of 
time.

A May 1995 letter associated with the claims file references 
multiple scars of the right thigh and skin grafts.  That 
letter characterizes range of motion in the hip and knee as 
excellent.

In June 1995, the veteran underwent an examination of the 
muscles that revealed chronic edema of the right lower 
extremity and saphenous vein; it was noted that there were no 
trophic changes that one might expect with a 25 year history 
of injuries.  It was further observed that the veteran was a 
"good candidate" for developing ulcers in the future, and 
that he had not yet "had trouble."

In July 1995 the veteran underwent another VA examination, 
during which he complained of pain and crackling of the right 
knee and left ankle, as well as low back pain.  Examination 
revealed the thighs to be equal in circumference.  
Examination also revealed a mild difference in calf 
circumference, the right calf being slightly larger than the 
left.  This was characterized as representing possible 
minimal atrophy on the left because the veteran was left side 
dominant.  The veteran was able to flex the right hip to 95 
degrees and the left hip to 100 degrees.  He was able to 
extend both hips fully.  The right hip rotated externally to 
20 degrees and internally to 7 degrees; the left hip rotated 
externally to 18 degrees and internally to 18 degrees.  Both 
hips abducted to 30 degrees.  The right knee was bulbous in 
appearance compared to the left, which was characterized as 
normal.  The examiner noted that minimal right knee effusion 
might be present.  The right knee flexed from 0 degrees to 95 
degrees; the left knee flexed from 0 degrees to 113 degrees.  
Both knees reportedly were reasonably stable.  The right 
ankle, which was "somewhat" swollen, demonstrated plantar 
flexion from 0 to 50 degrees and extension to the neutral 
position (0 degrees).  This compared to 12 degrees beyond 
neutral on the left.  Lower extremity strength, estimated as 
at least 3/5 bilaterally, overall, was reportedly "quite 
good."  Strength about the ankles in terms of extension and 
flexion was likewise good.

A report of a July 1995 neurological examination makes 
reference to mild to moderate impairment of physical 
activities.  The veteran reported during that examination 
that he was able to climb stairs, walk a reasonable distance, 
and that he tolerated activities around the house well, 
provided that they did not require lifting. Examination of 
the lower extremities revealed numerous large and significant 
scars, including three or four scars on the left thigh with 
small entry wounds and large exit wounds.  Examination also 
revealed moderate weakness in left ankle extension and poor 
function of the extensor hallucis longus on the left.  There 
was good function of the ankle and toe extension on the right 
side.  The veteran was unable to stand or walk on the ball of 
his foot because of weakness.  Ankle reflexes were 
essentially absent; however, gait and stance were normal.  
Impressions included sciatic nerve injury, probably in the 
lower thigh or calves, and secondary back pain.

A November 1995 letter from a private physician reflects that 
physician's opinion that the veteran ambulated with a genus 
valgus deformity and that his only option was a knee 
replacement.  That month, the veteran underwent a right knee 
arthroscopy with partial medial and lateral meniscectomies, 
in connection with which the veteran later was assigned a 
convalescent rating until January 1, 1996.  A January 1996 
letter from a private physician shows that that the veteran 
had a small foreign body in the right thigh which was 
believed to be most likely a piece of shrapnel; removal was 
recommended.  In January 1996, the veteran underwent excision 
of a foreign body from the right posterior thigh, after which 
the veteran was assigned a second convalescent period from 
February 27, 1996 until April 1, 1996.

During a March 1996 VA examination of the veins the veteran 
indicated that he could not stand and that he could not walk 
more than one half of a mile. Examination revealed bilateral 
varicose veins, most extensive on the right side, and 
moderate swelling of the right ankle, as well as mild skin 
changes.  During an examination of the spine in May 1996, an 
examiner observed that the veteran was not walking with a 
cane or crutches.  The veteran indicated that he used Motrin 
for back and knee problems and occasional Oxychodone.

Examination in October 1997 by a private physician revealed 
complaints of increasing pain in the veteran's knees and 
ankle.  The veteran indicated that he had been doing a fair 
amount of work at home over the previous several weeks, 
particularly standing on ladders, and had markedly increased 
discomfort in his knees.  Examination revealed significant 
crepitus through motion in the left knee and limitation of 
motion in the right knee.  Although the veteran demonstrated 
full extension in the right knee, flexion was limited to 95 
degrees.  The ankle reportedly was significantly limited in 
dorsiflexion.

A November 1997 examination by a private physician revealed 
that the veteran, who suffered from a valgus deformity of the 
right leg and an arthritic right knee and left ankle, as well 
as anterior left knee pain, worked as an EMT in the Bridgton 
area.  Examination revealed 100 degrees flexion on the right 
and 110 degrees flexion on the left, as well as 5+ quad 
strength.  There were soft tissues wounds throughout and 
moderate anterior knee crepitus on the left, characterized as 
the more symptomatic knee.  Left ankle motion was stiff with 
mild effusion.  Hip motion was satisfactory and pain free.  
The impression was anterior knee pain and arthritic left 
ankle pain.  Subsequent examination that month revealed 
continued complaints of right knee pain.  The veteran 
reportedly demonstrated marked decreased motion of the left 
ankle, although he still had motion present, and the right 
knee had a considerable amount of valgus.

In February 1999, the veteran underwent a total right knee 
arthroplasty.  A report of hospitalization reflects that 
until that time the veteran had been able to ambulate without 
the need for any device, but that this had become gradually 
more difficult as a result of the progressive nature of the 
veteran's pain.  At the time of hospitalization the veteran 
was able to ambulate only short distances using bilateral 
axillary crutches.  The RO assigned a total rating, effective 
from February 19, 1999 to April 1, 2000.  

Private treatment records reflect that in December 1997 the 
veteran was found upon examination to have a scar over the 
left leg and ankle, and restriction of motion at the subtalar 
joint that was pain free.  X-rays revealed joint space 
narrowing at the tibiotalar joint and spur formation at the 
anterior aspect of the talar dome and tibial plafond.  The 
diagnostic impression was arthrosis of the left ankle. 

Private treatment records reflect complaints of left ankle 
pain in 1998 and 1999.  In October 1999 the veteran 
complained of left ankle pain, and examination revealed 10 
degrees of left plantar flexion, neutral dorsiflexion, 5 to 
10 degrees of inversion and eversion.  The left ankle was 
treated with injection of Lidocaine and DepoMedrol with 
excellent relief of pain. 

Private hospital records dated in February 2000 reflect that 
the veteran underwent a left ankle arthroscopy with diffuse 
debridement for post-traumatic arthritis of the left ankle.  
The physician also noted that the veteran had osteophyte 
formation and chondromalacia of the left knee.  

In August 2003, the Board remanded the claim to the RO for 
additional development that included a VA compensation 
examination, which was conducted in March 2004.  At the March 
2004 VA compensation examination, the veteran reported that 
he had not worked in 36 years, had a walking tolerance up to 
one-half mile on good days that is limited by paresthesias 
and edema, and ability to climb stairs.  He complained of 
pain in the lower extremities; bilateral non-pitting edema; 
muscle spasms affecting both thighs and both calves; weakness 
in both legs; and stiffness primarily in the right knee and 
left ankle.  Physical examination revealed a grossly atrophic 
left calf, large tissue defect over the right lateral ankle, 
defect over the right lateral and distal femur, multiple 
scars scattered over both thighs and lower legs, varicose 
veins, and walk with a limp.  Evaluation of the left ankle 
revealed plantar flexion to 15 degrees, and dorsal extension 
to 3 degrees.  X-ray examination findings included multiple 
metallic fragments and healed overlapping fractures of each 
femoral shaft.  Evaluation of the left knee revealed 
limitation of extension to 10 degrees from full extension, 
and deep tendon reflexes of 1+ with other reflexes absent.  
The diagnostic impressions included status post shell 
fragment wounds to both lower extremities that were 
associated with bilateral femoral fractures, vascular and 
neurological damage to the legs, status post right tibial 
fracture, status post traumatic arthritis of the right knee 
and left ankle with partial ankylosis in the left ankle, 
status post right total knee replacement, lumbar disc 
disease, and partial venous insufficiency in both lower 
extremities, with varicosities.  The examiner commented that 
the veteran was "severely handicapped due to loss of use of 
both legs," even though he was able to walk short distances 
with an increasing limp and overwhelming fatigability; had 
severe ankylosis of the left ankle; and had lost in excess of 
50 percent of the function of both lower extremities.  

III.  Disability Rating Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2.  
Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

IV.  Increased Rating for Right Femur Fracture

In December 1968, the RO assigned a temporary total 
convalescent rating for residuals of multiple fragment wounds 
to both lower extremities.  In June 1970, the RO assigned a 
60 percent disability rating for a fracture of the right 
femur and right tibia with involvement of the right femoral 
artery and right sciatic neuropathy, residual shrapnel wound, 
with degenerative joint disease of the knee.  The 60 percent 
rating has since remained largely unchanged, except during 
periods of temporary total ratings associated with surgery 
performed on the veteran's right knee. 

The RO assigned to the veteran's right extremity disability a 
temporary total rating from November 1995 to January 1996, 
and again from February 1996 to April 1996.  More recently, 
in February 1999, the veteran was admitted for an elective 
right total knee arthroscopy in connection with which the RO 
assigned a total rating for convalescence that lasted until 
April 1, 2000.  

Residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee are rated as 60 
percent disabling under Diagnostic Code 8520 (paralysis of 
the sciatic nerve) and Diagnostic Code 5055 (knee replacement 
with prosthesis).  Diagnostic Code 8520 provides that 
paralysis of the sciatic nerve warrants a 60 percent rating 
if incomplete, but severe, with marked muscular atrophy; and 
an 80 percent rating for complete paralysis with the foot 
dangling and dropping, with no active movement possible of 
the muscles below the knee, and/or flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 5055, a knee replacement (prosthesis) 
warrants a 60 percent rating if it results in severe painful 
motion or weakness in the affected extremity and a total 
rating for one year following implantation.  Except for a 
provision for a 100 percent rating for a period of one year 
following implantation of a prosthesis, 60 percent is the 
maximum schedular rating provided under Diagnostic Code 5055 
for chronic residuals of a knee replacement.  38 C.F.R. § 
4.71a.  

The amputation rule provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Diagnostic Code 5161 provides that for 
amputations of the upper third of the thigh, one third of the 
distance from the perineum to the knee joint (measured from 
the perineum), an 80 percent disability rating is warranted.  
38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board finds 
that the veteran's service-connected residuals of a fracture 
of the right femur and tibia with impairment of the femoral 
artery and sciatic nerve and degenerative joint disease of 
the right knee manifest disability that more nearly 
approximates amputation of the lower extremity at the upper 
third of the thigh.  There is evidence of record that 
reflects that the fracture of the right femur was in the 
lower third of the veteran's femur, and that other service-
connected residuals (tibia fracture, impairment of the 
femoral artery, impairment of sciatic nerve, and degenerative 
joint disease of the right knee) are below the right femur 
fracture.  Weighing in the veteran's favor is evidence that 
raises some question as to which levels of the veteran's 
right thigh are involved with the service-connected 
disability.  There are references of record to the veteran's 
residuals of fracture of the right femur that are not limited 
to the lower thigh.  For example, there is evidence of 
sciatic nerve involvement, generalized complaints of 
weakness, and evidence of irregular shrapnel fragments in the 
buttocks and right thigh.  Based on this evidence, the Board 
will resolve such reasonable doubt in the veteran's favor to 
find that the service-connected residuals of a fracture of 
the right femur and tibia with impairment of the femoral 
artery and sciatic nerve and degenerative joint disease of 
the right knee manifest disability that more nearly 
approximates amputation of the lower extremity at the upper 
third of the thigh, as contemplated by an 80 percent 
disability rating under Diagnostic Code 5161.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.55, 4.71a, Diagnostic Code 5161.  

A rating in excess of 80 percent, however, is not possible 
for the veteran's service-connected residuals of a fracture 
of the right femur and tibia with impairment of the femoral 
artery and sciatic nerve and degenerative joint disease of 
the right knee.  Except for a one year period following 
prosthesis implantation, none of the applicable criteria for 
rating the veteran's residuals of left femur and tibia 
fracture provide for a rating in excess of 80 percent.  
Moreover, in considering the totality of the veteran's 
residuals of injuries to his right lower extremity, his 
current 80 percent rating is the maximum level of 
compensation allowed by the amputation rule (based on 
amputation from the upper thigh).  38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5161.  

V.  Increased Rating for Residuals of Left Femur Fracture

In June 1970, the RO assigned a 40 percent rating for a 
fracture of the left femur with sciatic neuropathy, residuals 
shrapnel wound, following a temporary total rating for 
convalescence, which remains currently in effect. 

Residuals of a fracture of the left femur with sciatic nerve 
involvement, due to a shell fragment wound, are rated as 40 
percent disabling under Diagnostic Code 8520.  A 40 percent 
disability rating is warranted under Diagnostic Code 8520 for 
a moderately severe incomplete paralysis of the sciatic 
nerve.  A 60 percent disability rating is warranted for 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy.  38 C.F.R. § 4.71a. 

Examination of the left ankle during a July 1995 neurological 
examination revealed peripheral nerve injuries and weakness 
in the left ankle extension that was characterized as 
moderate, as well as relatively poor function of the extensor 
hallucis on the left.  Another July 1995 examination 
characterized strength in the area of the ankles as good.  
More recent records, although containing some references to 
stiffness of the left ankle, do not suggest increased 
weakness or neurological impairment.  The March 2004 VA 
examination revealed sensory loss to touch and pinprick over 
the dorsum of the left foot, and deep tendon reflexes of 1+ 
with other reflexes absent, with no pathological reflexes, 
with paresthesias of the left foot that did not require the 
use of cane or crutches, and weakness of the forefoot.  The 
veteran's disability, therefore, does not result in severe 
incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, as contemplated by a 60 percent disability 
rating under Diagnostic Code 8520; therefore, a higher rating 
than 40 percent under the criteria pertaining to diseases of 
the peripheral nerves is not warranted.

The Board has considered the possibility of a higher rating 
under limitation of motion of the left knee.  Diagnostic Code 
5261 provides that limitation of extension warrants a 50 
percent rating if extension is limited to 50 degrees.  
Diagnostic Code 5256 provides that ankylosis of the knee 
warrants a 50 percent rating if the knee is ankylosed in a 
position of flexion between 20 and 45 degrees.  38 C.F.R. 
§ 4.71a.  Regarding limitation of motion, examination has not 
revealed significant limitation of motion of the left knee 
that more nearly approximates ankylosis in a position of 
flexion between 20 and 45 degrees.  The July 1995 VA 
examination, for instance, revealed left knee flexion from 0 
degrees to 113 degrees.  A November 1997 entry similarly 
documents 110 degrees in left knee flexion on the left and 
makes no reference to limitation of extension.  The March 
2004 VA examination report reflects that the veteran could 
climb stairs and walk up to one half mile, and had limitation 
of extension to 10 degrees from full extension, and deep 
tendon reflexes of 1+ with other reflexes absent.  Although 
the veteran has articulated complaints of increasing pain in 
the area of the left knee, even considering the veteran's 
complaints of pain and the holding of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), he does not experience limitation of motion 
of the left knee analogous to either limitation of extension 
to 50 degrees, as contemplated by a 50 percent rating under 
Diagnostic Code 5261, or ankylosis of the knee in a position 
of flexion between 20 and 45 degrees, as contemplated by a 50 
percent rating under Diagnostic Code 5256.  38 C.F.R. § 
4.71a.  

The Board has also considered the possibility of a higher 
rating under the diagnostic codes pertaining to muscle 
injuries; however, muscle injuries of the foot and leg do not 
warrant a rating in excess of 30 percent.  38 C.F.R. § 4.73 
(2003).  Muscle injuries to the pelvic girdle and thigh do 
not warrant a rating in excess of 40 percent, except in the 
case of severe muscle injuries to Muscle Group XVII, which 
consists of the gluteus maximus, medius, and minimus.  Such 
injuries warrant a 50 percent rating. 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2003).

Although a VA examination shortly after the veteran's 
separation from service contains some evidence of shrapnel 
injuries in the area of the buttocks, these involve an 
anatomical area different from the site of the veteran's 
fracture.  Further, service medical records make reference 
only to the lower extremities or the veteran's thighs.  Later 
examinations have also documented significant scars on the 
veteran's thighs and contain no findings concerning the 
muscles of the buttocks.  The evidence suggests that any 
injury to that area was relatively minor compared to the 
veteran's overall injuries and would not warrant 
characterization as severe or even moderately severe.  The 
function of the veteran's hip remains completely intact, and 
the rating criteria applicable to muscle injuries does not 
allow for a higher rating.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5317.  For these reasons, the Board finds 
that the criteria for a rating in excess of 40 percent for 
residuals of a fracture of the left femur with sciatic nerve 
involvement, due to a shell fragment wound, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520.  

VI.  Initial Rating for Left Ankle Degenerative Joint Disease

In July 1992, the RO granted service connection for 
disabilities that included degenerative joint disease of the 
left ankle, initially rated as 10 percent disabling; left 
knee instability; and bilateral varicose veins.  The RO 
assigned an effective date of March 1992 for the grant of 
service connection.  The 10 percent initial rating for the 
degenerative joint disease of the left ankle remained 
unchanged until, in the course of this appeal, the RO 
assigned a 20 percent disability rating effective November 
21, 1997.  The assignment of a 20 percent disability rating 
effective November 21, 1997, which was subsequent to the date 
of the veteran's claim and the October 1995 notice of 
disagreement, created a "staged rating."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Degenerative joint disease of the left ankle has been 
initially rated as 20 percent disabling as of November 21, 
1997, under Diagnostic Code 5271, and as 10 percent disabling 
prior to November 21, 1997.  Where as in this case an award 
of service connection for a disability has been granted and 
the assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  Fenderson, 12 Vet. App. at 126.  
At issue, therefore, is whether the veteran is entitled to an 
initial disability rating in excess of the ratings assigned 
for each period of the claim; that is, the issue is 
entitlement to an initial disability rating for degenerative 
joint disease of the left ankle, in excess of 10 percent 
prior to November 21, 1997, and in excess of 20 percent 
disabling from November 21, 1997. 

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board finds 
that the veteran's service-connected degenerative joint 
disease of the left ankle was productive of marked 
disability, but not ankylosis, for the period of claim prior 
to October 19, 1999.  For example, a private physician's 
letter dated in November 1971 included the opinion that the 
veteran had "essentially minimal function of his legs . . . 
no better than could be served by a prosthesis and possibly 
even slightly worse.  He has marked limitation of the ankles, 
essentially locked in position."  This November 1971 entry 
reflects the first characterization of record of limitation 
of motion of the left ankle as marked.  

Many subsequent treatment records for the period prior to 
October 1999 documented some findings that indicate less than 
marked limitation of motion of the left ankle.  For example, 
a January 1992 entry noted only slight stiffness of the left 
ankle with good range of motion; a July 1995 examination 
demonstrated good range of motion of the left ankle, 
including left ankle extension to 12 degrees, with good lower 
extremity strength, and moderate weakness.  Other treatment 
entries or examination reports for the period prior to 
October 1999, however, reflect some evidence reflecting 
symptomatology consistent with a continuance of marked 
limitation of motion of the left ankle.  For example, the 
record includes the veteran's repeated complaints of left 
ankle pain, and note continuing stiffness; a June 1992 report 
reflecting 0 to 15 degrees of left ankle range of motion, 
with tenderness and an awkward gait; a December 1994 notation 
of decreased ranges of motion of the left ankle; July 1995 
complaints of left ankle pain, with left ankle dorsiflexion 
to only 12 degrees, with decreased lower extremity strength; 
and an October 1997 examination report that noted significant 
limitation of left ankle dorsiflexion.  The normal range of 
ankle motion is from 20 degrees in dorsiflexion to 45 degrees 
in plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  For 
these reasons, and with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the criteria for a 
20 percent rating for degenerative joint disease of the left 
ankle for the period of claim prior to October 19, 1999 have 
been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271. 

The Board further finds that a rating in excess of 20 percent 
for limitation of motion of the ankle is not warranted for 
the period of claim until October 19, 1999.  The maximum 
disability rating provided based on limitation of motion of 
the ankle (for marked limitation of motion) under Diagnostic 
Code 5271 is 20 percent.  A rating in excess of 20 percent 
involves rating under a different diagnostic code, and 
requires "ankylosis" of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The 
evidence associated with the claims file, even viewed in the 
light most favorable to the veteran, does not suggest the 
presence of left ankle ankylosis prior to October 19, 1999.  
For example, while the November 1997 examination report 
reflects that the veteran had decreased motion of the left 
ankle, it reflects that he still had motion present.  A 
December 1997 private treatment entry reflects restriction of 
left ankle motion and indicated that the motion was pain 
free.  Private treatment records in 1998 and 1999 (prior to 
October 19, 1999) reflect complaints of left ankle pain, but 
no clinical findings of ankylosis or restricted motion that 
equated to ankylosis of the left ankle in dorsiflexion 
between 0 and 10 degrees.  For this reason, the Board finds 
that a disability rating in excess of 20 percent granted by 
this Board decision, for the veteran's left ankle disability, 
is not warranted prior to October 19, 1999.

For the period from October 19, 1999, however, with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's left ankle disability more 
nearly approximates ankylosis of the left ankle in 
dorsiflexion between 0 and 10 degrees as contemplated by a 30 
percent rating under Diagnostic Code 5270.  38 C.F.R. 
§ 4.71a.  The October 19, 1999 treatment report reflects an 
examination finding of neutral dorsiflexion.  Although the 
examiner at that time did not characterize the limitation of 
dorsiflexion of the left ankle as "ankylosis," subsequent 
entries in the record reflect that, coupled with findings of 
stiffness and painful motion, the limitation of dorsiflexion 
more nearly approximates ankylosis of the left ankle in 
dorsiflexion between 0 and 10 degrees.  For example, the 
March 2004 VA examiner characterized the veteran's left ankle 
as productive of "severe ankylosis," and the clinical 
findings revealed left ankle planter flexion to 15 degrees 
(with onset of pain and stiffness) and dorsiflexion to 3 
degrees (with onset of pain and stiffness).  For these 
reasons, and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that a 30 percent rating 
under Diagnostic Code 5270 is warranted for the period of 
claim from October 19, 1999.  38 C.F.R. § 4.71a.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5270. 

VII.  Special Monthly Compensation for Loss of Use of Lower 
Extremities

Special monthly compensation is payable for each anatomical 
loss or loss of use of one foot.  Loss of use of a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  For 
example, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 and one 
half inches or more, will constitute loss of use of the foot 
involved.  Complete paralysis of the external popliteal nerve 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 3.350.  

After a review of the evidence, the Board finds that, for the 
entire period of claim since November 1971, the evidence is 
in relative equipoise on the question of whether veteran's 
service-connected disabilities result in loss of effective 
function of the feet other than that which would be equally 
well served by an amputation stump at the site of election 
below the knee with use of a suitable prosthetic appliance.  
The unfavorable evidence of record that shows that the 
veteran was in fact able to climb stairs without assistance 
(July 1995 and February 1999) and walk one half mile, and for 
some periods was working at home, including standing on 
ladders (July 1995); VA neurological findings (July 1995) 
reflect that the veteran did not have complete paralysis in 
either extremity; an opinion (July 1995) reflects that the 
veteran was only mildly to moderately impaired and had a 
relatively normal gait; and there is evidence the veteran was 
able to ambulate without assistance (February 1999).  

The favorable evidence includes a November 1971 private 
medical opinion to the effect that that the function in the 
veteran's legs was "no better than could be served by a 
prosthesis and possibly even slightly worse"; the need for 
assistance with crutches (February 1999); and an opinion 
(March 2004) that the veteran was "severely handicapped due 
to loss of use of both legs," so that he had lost in excess 
of 50 percent of the function of both lower extremities.  
Based on this evidence, the Board will resolve reasonable 
doubt in the veteran's favor to find that the criteria for 
entitlement to special monthly compensation for loss of use 
of the lower extremities have been met for the entire period 
of claim since November 1971.  
38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.350. 




ORDER

An 80 percent disability rating for residuals of a fracture 
of the right femur and tibia with impairment of the femoral 
artery and sciatic nerve and degenerative joint disease of 
the right knee is granted, subject to the criteria governing 
the payment of monetary awards.

A disability rating in excess of 40 percent for residuals of 
a fracture of the left femur with sciatic nerve involvement, 
due to a shell fragment wound, is denied.

A 20 percent disability rating for degenerative joint disease 
of the left ankle, for the period of claim prior to October 
19, 1999, is granted, and a 30 percent disability rating for 
the period from October 19, 1999 is granted, subject to the 
criteria governing the payment of monetary awards. 

Entitlement to special monthly compensation for loss of use 
of the lower extremities is granted for the entire period of 
claim since November 1971.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



